        Case 6:20-cv-00572-ADA Document 9 Filed 07/10/20 Page 1 of 3
         Case 6:20-cv-00572-ADA Document                 7
                                          Filed 06/30/20 Page L ot 2




                          UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS

WSOU INVESTMENTS LLC,
Plaintiff

       V.                                                Civil Action No. 6: 20-CV-00572-ADA

GOOGLE LLC,
Defendant



                                         SUMMONS IN A CTVIL ACTION

TO:   Gooele LLC
      c/o Ciorporation Servlce Company
      211 E. 7th Street, Suite 620
      Austin, TX 78701-3218

   A lawsuit   has been filed against you.

    Within 21 davs after service of this summons on You (not counting the day you received it) ^-- or 60 days .
if uou ui. ttr. Gii.O Siutes or a United States Aqendy, oi an office oiemployee of the United States described
il'FA. R. Ci". P. it (al(Z) or (3) -- you must sirve 6n the plai{iff an answbr to the attached complaint or a
moti,on under Rule tZ tiitire Fideral hules of Civil Proceduie. The answer or motion must be served on the
plaintiff or plaintiff s attorney, whose name and address are:



                             James L. Ethertdge
                             Etheridse Law Gioup, PLLC
                                                   suite I 20-324
                             33ltrf;frl**'ofiuo"
  If you fail to respond, judgment by default will be entered against you for the relief demanded in the
compiaint. You als6 musf file your answer or motion with the court'




  JEANNETTE J. CLACK
  CLERK OF COURT
   s/AKEITA MICHAEL
  DEPUTY CLERK
                                                                    ISSUED ON 2020-06-30 15:54:24
          Case 6:20-cv-00572-ADA Document 9 Filed 07/10/20 Page 2 of 3
           Case 6:20-cv-00572-ADA Document  Filed 06/30/20 Page 2 of 2 7
AO 440 Rev. 06/12) Summons in   a   Clvtt Action Oaee   2)


Civil Action No. 6:20-CV-00572-ADA

                                              PROOF OF SERVICE
              (Thls section should not be filed wtth the court unless tequlred by Fed. R. Civ. P. a(1))

        This summons for (name of individual and title, if any).
was received by me       on(date)-.
  fi     I personally served the summons on the individual at (place).
                                                                                     (date)


  t:     I left the summons at the individ                          or usual place of abodewith(name).
                                                                 person of suitable age and discretion who resides there,
                                                                  mailed a copy to the individual's last known address; or

                                                                                                                   who is
         designated by law to accept service of process on behalf of (name of organization)
                                                                         on(date)                                     :or

  t:     I returned the summons unexecuted because

  ffi    Other (specify):



                                                           *
My fees are $                              for travel and    $               .i$orservices, for a total of   $_.--'
                                                          '*
                                                -_-_-A).*
I declare under penalty that this information is true.    {
Date:-
                                                                  q*;
                                                                 ** *_
                                                                     *
                                                                                          Printed name and title




                                                                                              Server's Address


Additional information regarding attempted sevice, etc:
               Case 6:20-cv-00572-ADA Document 9 Filed 07/10/20 Page 3 of 3




                                                        AFEIDAVIT OF qERuqE

                                           UNITED STATES DISTRICT COURT
                                                Westem District of Texas

Case Number: 6:204Y         -57   2

Plalntlff:
WSOU INVESTMENTS, LLC dlb/a
BRAZOS LICENSING AND DEVELOPMENT
vs.
Defendant:
GOOGLE LLC

Received these papers on the 7th day of July, 2020 al7:30 am to be served on GOOGLE LLC care of lts
Registered Agent, CORPORATION SERVICE COMPANY, 21'l E.7th Street, $ulte 620, Auetin, Travis Gounty'
TX 78701.

f   ,   Thomas l(roll, being dulysvrrom, depose and saythaton the 7th dayof July, 2020 at 10:00 am, l:

hand delivered to GOOGLE LLC a true copy of tris Summons In a Glvll Action togetherwlth Orlglnal Gomplaint
for Patent Infringement and JuryTrial Demanded, by delivering to its Registered Agent, CORPORATION
SERVICE COMPANY, by and through its designated agent, SAMANTHA GUERRA, at the address of:211 E.7th
Street, Sulte 620, Austin, Travis Gounty, TX 78701, having first endorsed upon such copy of such process the
date of delivery.



I certiff that I am approved by the Judicial Branch Certiffcation Commission, Misc. Docket No. 05-9122 under rule
103, 5-01, and 501.2 of the TRCP io detiver citations and other notices from any District, County and Justlce Courts
in and for the State of Texas. I am competent to make this oath; I am not less than 18 years of age, I am not a parly
to the above-referenced cause, I have not been convicted of a felony or a cdme of moml turpitude, and I am not
interested in the outcome ofthe above-referenced cause.




Subscribed and Swom to before me on the 7th day of
July,2020 by the affiantwho is personally knom to me.                                 Thomas Kroll
                                                                                      PSC - 301 2, Exp. 8131 1202'l


ftto0n- -{fuq{, nnn,d-                                                                Our Job Serial Numben THP-2020003531
NOTARY PUBLIC                                                                         Ref:188{428

                                      Copydght   6   1992-2020 Oal8basa Servlce6, Inc. - Proc€ss Serue,'s Toolbox v8'1 k




                                                                                                              ilt il lt I llllllllllllllll I lll lll ll lll
